Filed Pursuant to Rule 424(b)(3) Registration Statement No. 333-172480 PROSPECTUS SUPPLEMENT (To Prospectus dated June 16, 2011) Up to 15,612,715 Shares of Common Stock RECENT DEVELOPMENTS We have attached to this prospectus supplement, and incorporated by reference into it, our Quarterly Report on Form 10-Q filed with the Securities and Exchange Commission (“SEC”) on November 7, 2011. November 7, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-10777 CENTRAL PACIFIC FINANCIAL CORP. (Exact name of registrant as specified in its charter) Hawaii 99-0212597 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 220 South King Street, Honolulu, Hawaii 96813 (Address of principal executive offices) (Zip Code) (808) 544-0500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesTNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesTNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer£ Accelerated filer £ Non-accelerated filer £ Smaller reporting company T Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes£NoT The number of shares outstanding of registrant’s common stock, no par value, on November 1, 2011 was 41,749,116 shares. CENTRAL PACIFIC FINANCIAL CORP. AND SUBSIDIARIES Table of Contents Part I. Financial Information Item I. Financial Statements (Unaudited) Consolidated Balance Sheets September 30, 2011 and December 31, 2010 Consolidated Statements of Operations Three and nine months ended September 30, 2011 and 2010 Consolidated Statements of Cash Flows Nine months ended September 30, 2011 and 2010 Notes to Consolidated Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures Part II. Other Information Item 1. Legal Proceedings Item 1A. Risk Factors Item 6. Exhibits Signatures Exhibit Index 2 PART I.FINANCIAL INFORMATION Forward-Looking Statements This document may contain forward-looking statements concerning projections of revenues, income, earnings per share, capital expenditures, dividends, capital structure, or other financial items, concerning plans and objectives of management for future operations, concerning future economic performance, or concerning any of the assumptions underlying or relating to any of the foregoing. Forward-looking statements can be identified by the fact that they do not relate strictly to historical or current facts, and may include the words “believes”, “plans”, “intends”, “expects”, “anticipates”, “forecasts” or words of similar meaning. While we believe that our forward-looking statements and the assumptions underlying them are reasonably based, such statements and assumptions are by their nature subject to risks and uncertainties, and thus could later prove to be inaccurate or incorrect. Accordingly, actual results could materially differ from projections for a variety of reasons, to include, but not limited to: the impact of local, national, and international economies and events (including natural disasters such as wildfires, tsunamis and earthquakes) on the Company’s business and operations and on tourism, the military, and other major industries operating within the Hawaii market and any other markets in which the Company does business; the impact of regulatory actions on the Company including the Bank MOU (as defined below) which replaced the Consent Order (as defined below) by the Federal Deposit Insurance Corporation and the Hawaii Division of Financial Institutions and the BSA MOU (as defined below); the impact of legislation affecting the banking industry (including the Emergency Economic Stabilization Act of 2008 and the Dodd-Frank Wall Street Reform and Consumer Protection Act); the impact of competitive products, services, pricing, and other competitive forces; movements in interest rates; loan delinquency rates and changes in asset quality; volatility in the financial markets and uncertainties concerning the availability of debt or equity financing; and a general deterioration or malaise in economic conditions, including the continued destabilizing factors in the financial industry and continued deterioration of the real estate market, as well as the impact of levels of consumer and business confidence in the state of the economy and in financial institutions in general and in particular our bank. For further information on factors that could cause actual results to materially differ from projections, please see the Company’s publicly available Securities and Exchange Commission filings, including the Company’s Form 10-K for the last fiscal year and the Company’s Form 10-Q for the last fiscal quarter. The Company does not update any of its forward-looking statements. 3 CENTRAL PACIFIC FINANCIAL CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, (Dollars in thousands) Assets Cash and due from banks $ $ Interest-bearing deposits in other banks Investment securities: Available for sale, at fair value Held to maturity (fair value of $1,287 at September 30, 2011 and $2,913 at December 31, 2010) Total investment securities Loans held for sale Loans and leases Less allowance for loan and lease losses Net loans and leases Premises and equipment, net Accrued interest receivable Investment in unconsolidated subsidiaries Other real estate Other intangible assets Bank-owned life insurance Federal Home Loan Bank stock Income tax receivable Other assets Total assets $ $ Liabilities and Equity Deposits: Noninterest-bearing demand $ $ Interest-bearing demand Savings and money market Time Total deposits Short-term borrowings Long-term debt Other liabilities Total liabilities Equity: Preferred stock, no par value, authorized 1,000,000 shares; issued and outstanding none at September 30, 2011 and 135,000 shares at December 31, 2010 - Common stock, no par value, authorized 185,000,000 shares, issued and outstanding 41,749,116 shares at September 30, 2011 and 1,527,000 shares at December 31, 2010 Surplus Accumulated deficit ) ) Accumulated other comprehensive income (loss) ) Total shareholders' equity Non-controlling interest Total equity Total liabilities and equity $ $ See accompanying notes to consolidated financial statements. 4 CENTRAL PACIFIC FINANCIAL CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, (Amounts in thousands, except per share data) Interest income: Interest and fees on loans and leases $ Interest and dividends on investment securities: Taxable interest Tax-exempt interest Dividends 5 3 8 8 Interest on deposits in other banks Total interest income Interest expense: Interest on deposits: Demand Savings and money market Time Interest on short-term borrowings - Interest on long-term debt Total interest expense Net interest income Provision (credit) for loan and lease losses ) ) Net interest income (loss) after provision for loan and lease losses ) ) Other operating income: Service charges on deposit accounts Other service charges and fees Income from fiduciary activities Equity in earnings of unconsolidated subsidiaries Fees on foreign exchange Investment securities gains - - Loan placement fees Net gain on sales of residential loans Income from bank-owned life insurance Other Total other operating income Other operating expense: Salaries and employee benefits Net occupancy Equipment Amortization of other intangible assets Communication expense Legal and professional services Computer software expense Advertising expense Goodwill impairment - - - Foreclosed asset expense ) Write down of assets ) - Loss on early extinguishment of debt - - Other Total other operating expense Income (loss) before income taxes ) ) Income tax expense - Net income (loss) ) ) Preferred stock dividends, accretion of discount and conversion of preferred stock to common stock - ) Net income (loss) available to common shareholders $ $ ) $ $ ) Per common share data: Basic earnings (loss) per share $ $ ) $ $ ) Diluted earnings (loss) per share ) ) Shares used in computation: Basic shares Diluted shares See accompanying notes to consolidated financial statements. 5 CENTRAL PACIFIC FINANCIAL CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, (Dollars in thousands) Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Provision (credit) for loan and lease losses ) Depreciation and amortization Goodwill impairment - Write down of assets Write down of other real estate, net of gain on sale ) Amortization of other intangible assets Net amortization of investment securities Share-based compensation Net gain on investment securities ) ) Net change in trading securities - Deferred income tax expense - Net gain on sales of residential loans ) ) Proceeds from sales of loans held for sale Originations of loans held for sale ) ) Equity in earnings of unconsolidated subsidiaries ) ) Increase in cash surrender value of bank-owned life insurance ) ) Net change in other assets and liabilities Net cash provided by operating activities Cash flows from investing activities: Proceeds from maturities of and calls on investment securities available for sale Proceeds from sales of investment securities available for sale Purchases of investment securities available for sale ) ) Proceeds from maturities of and calls on investment securities held to maturity Net loan principal repayments Proceeds from sales of loans originated for investment Proceeds from sale of other real estate Proceeds from bank-owned life insurance Purchases of premises and equipment ) ) Distributions from unconsolidated subsidiaries Contributions to unconsolidated subsidiaries - ) Net cash provided by (used in) investing activities ) Cash flows from financing activities: Net increase (decrease) in deposits ) Proceeds from long-term debt - Repayments of long-term debt ) ) Net decrease in short-term borrowings ) ) Net proceeds from issuance of common stock and stock option exercises - Other, net - Net cash provided by (used in) financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $ $ Income taxes 8 - Cash received during the period for: Income taxes - Supplemental disclosure of noncash investing and financing activities: Net change in common stock held by directors' deferred compensation plan $
